Exhibit 10.4

SYSCO CORPORATION

2013 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Sysco Corporation (the “Company” or “Sysco”) hereby grants to you (the
“Grantee”)       Restricted Stock Units representing the right to receive on a
one-for-one basis, shares of Stock of the Company, pursuant to and subject to
the provisions of the Sysco Corporation 2013 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), and to the Terms and Conditions of Award
(the “Terms and Conditions”) set forth on Exhibit A to this Restricted Stock
Unit Award Agreement (this “Agreement”) both of which are incorporated herein by
this reference.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

 

The number of Restricted Stock Units subject to this Agreement, and the date of
this Agreement (the “Grant Date”) are set forth in the records of the Company
and have been made available to Grantee either (1) directly to Grantee by the
Company, or (2) electronically by the Company to Grantee through the website of
a third party administrator engaged by the Company.  The Restricted Stock Units
shall vest in three equal tranches over a period of three years (i.e., one-third
on each of the first three anniversaries of the Grant Date) commencing on the
first anniversary of the Grant Date, subject to any acceleration provisions
contained in the Plan or otherwise set forth in this Agreement and Grantee’s
continued employment or service with the Company or any of its Subsidiaries from
the Grant Date through the applicable vesting date (each date on which
Restricted Stock Units vest pursuant to this Agreement, a “Vesting Date”).

 

By accepting this Award, Grantee accepts and agrees to be bound by all of the
terms and conditions of the Plan, this Agreement, including the Terms and
Conditions, attached hereto as Exhibit A, all of which are made a part of this
document.  By accepting this Award, Grantee confirms consent to the term of the
post-employment covenants communicated to Grantee as a condition precedent to
this Agreement, including the associated limitations on Grantee’s behavior
following termination of employment. Grantee further acknowledges receipt of the
Plan and the Plan Prospectus, which contains important information, including a
discussion of the US federal income tax consequences of a grant of Restricted
Stock Units.  In the event of any conflict between the terms of this Agreement
and the Plan, the Plan will control.

 

This Award is not effective or enforceable until Grantee properly acknowledges
acceptance of the Award by completing the electronic receipt as soon as
possible, but in no event later than 90 days after the Grant Date.  If Grantee
does not properly acknowledge acceptance of this Award Agreement on or before 90
days after the Grant Date, this Award will be forfeited.

 



SYSCO CORPORATION

 











 

 

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS OF AWARD

 

Please carefully review all provisions of the Plan.  In addition to the
conditions set forth in the Plan, this Award is subject to the following terms
and conditions:

 

1.Grant. The Company hereby grants to Grantee an Award of Restricted Stock Units
effective as of the Grant Date, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by this reference.  In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
will prevail.

 

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive one (1) share of Stock on the date it vests (or at such later time as
indicated in this Agreement). Unless and until the Restricted Stock Units will
have vested in the manner set forth in Section 3 of this Agreement, Grantee will
have no right to payment of shares of Stock with respect to any such Restricted
Stock Units. Prior to actual payment of any shares of Stock with respect to any
vested Restricted Stock Units, , if any, will represent an unfunded, unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. 

 

3.Vesting. 

 

(a) Subject to Sections 4 and 5, the Restricted Stock Units awarded pursuant to
this Agreement will vest in Grantee according to the vesting schedule set forth
on the first page of this Agreement, subject to Grantee’s continued service with
the Company or one of its Subsidiaries through each applicable Vesting
Date.  Notwithstanding the foregoing and subject to Section 5, provided that
Grantee has been in continuous service with the Company or one of its
Subsidiaries since the Grant Date through the date of termination of his or her
employment, (a) all Restricted Stock Units subject to this Award shall remain in
effect and continue to vest according to the vesting schedule set forth on the
first page of this Agreement, irrespective of the continuous service limitations
set forth in the first sentence of this Section 3, upon the occurrence of (i)
Grantee’s termination of employment by reason of Retirement in Good Standing
with the Company or (ii) Grantee’s Disability, and (b) all Restricted Stock
Units subject to this Award shall immediately vest, irrespective of the
continuous service limitations set forth in the first sentence of this Section
3, upon the occurrence of (i) a “Change in Control Termination” (as defined
below) or (ii) Grantee’s termination of employment by reason of death.

 

(b)For purposes of this Agreement:

 

(i)“Retirement in Good Standing” means termination of employment after the date
Grantee reaches (i) age 55 and Grantee has 10 or more years of service with
Sysco, or (ii) age 65, regardless of years of Sysco service.

 

(ii)“Disability” means that Grantee has been determined by the Social Security
Administration to be totally disabled.

 





1

 

--------------------------------------------------------------------------------

 

 

(iii) “Change in Control Termination” means the occurrence of both: (A) a Change
in Control and (B) during the period commencing 12 months prior to the first
occurrence of the Change in Control and ending 24 months after such Change in
Control, the Company or one of its Subsidiaries involuntarily terminates
Grantee’s employment without Cause or Grantee terminates employment for Good
Reason.

 

(iv)  “Good Reason” means:

 

(A)a material diminution of Grantee’s authority, duties or responsibilities;

 

(B)a material change in the geographic location at which Grantee must perform
services for the Company or its Subsidiaries;

 

(C)a material diminution in the authority, duties or responsibilities of the
supervisor to whom Grantee is required to report; or

 

(D)a material diminution in Grantee’s base compensation.

 

Provided that, any such event shall constitute a Good Reason only if (1) Grantee
provides written notice to Company within 30 days of the initial existence of
the event and (2) Company fails to remedy such circumstance within 30 days after
receipt of Grantee’s written notice of the event.  If Company fails to remedy
the event within that 30-day period, Grantee will then have 30 days to terminate
employment for Good Reason.

 

4.Forfeiture of Unvested Awards upon Termination of Employment other than Upon
Death, Disability or Retirement in Good Standing.  If Grantee’s employment with
the Company or one of its Subsidiaries is voluntarily or involuntarily
terminated for any reason other than death, Disability or Retirement in Good
Standing from Sysco prior to an applicable Vesting Date, then any unvested
Restricted Stock Units granted pursuant to this Award Agreement, will be
forfeited and cancelled at no cost to the Company as of the date of Grantee’s
termination of employment for a reason other than death, Disability or
Retirement in Good Standing from Sysco, and Grantee shall have no further rights
hereunder with respect to such unvested Restricted Stock Units. 

 

5.Post-Employment Covenants; Additional Remedies of Clawback and Recoupment.

 

(a)



Notwithstanding any other term of the Agreement or any prior agreement to the
contrary, in order to be eligible to vest in any portion of the Award, Grantee
must have entered into an agreement containing restrictive covenants concerning
limitations of Grantee’s behavior following termination of employment that is
satisfactory to the Company or one of its Subsidiaries. Grantee further agrees
that to the extent permitted by applicable law, that upon demand by the Company
or one of its Subsidiaries to forfeit, return or



2

 

--------------------------------------------------------------------------------

 

 

repay the “Benefits and Proceeds” (as defined below) in the event Grantee
breaches any post-employment covenant with the Company and/or any of its
Subsidiaries.

 

(b)



For purposes of this Agreement, “Benefits and Proceeds” means:

 

(i)



to the extent Grantee has received any shares of Stock in satisfaction of the
Restricted Stock Units and Grantee continues to hold those shares of Stock, the
shares of Stock so acquired;

 

(ii)



to the extent Grantee has received any shares of Stock in satisfaction of the
Restricted Stock Units and no longer owns the shares of Stock so acquired, cash
in an amount equal to the Fair Market Value of such shares of Stock on the date
of the event set forth in Section 5(a) (which, unless otherwise determined by
the Committee, shall be equal to the closing sale price during regular trading
hours of the shares of Stock as reported by the New York Stock Exchange on such
date); and

 

(iii)



to the extent Grantee has not received any shares of Stock in satisfaction of
the Restricted Stock Units, all of Grantee’s remaining rights, title or interest
in the Restricted Stock Units.    

 

6.Time of Payment. 

 

(a)Payment after Vesting. Except as otherwise provided in this Section 6 and
subject to Section 7, any Restricted Stock Units that vest in accordance with
Section 3 shall be paid to Grantee (or in the event of Grantee’s death, to
Grantee’s estate), in whole shares of Stock within thirty (30) days after the
date on which such Restricted Stock Units vest or as soon as administratively
practicable thereafter, but in no event later than the date that is two and
one-half months following the later of (i) the end of the Company’s taxable
year; or (ii) the end of Grantee’s taxable year that includes the vesting
date.  Notwithstanding anything in the Plan or this Agreement to the contrary,
payment to Grantee of Stock upon the vesting of a Restricted Stock Unit shall be
delayed, to the extent required by Section 409A of the Code.

 

(b)Accelerated Vesting Upon a Change of Control of Sysco. If the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units
subject to this Award is accelerated upon a Change of Control of Sysco, and such
Change of Control is not a “change in the ownership or effective control” or
“change in the ownership of a substantial portion of the assets” of Sysco within
the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations, then such
accelerated Restricted Stock Units shall not be paid until the applicable
Vesting Date of such Restricted Stock Units, as set forth on the first page of
this Agreement, or if earlier, the date of Grantee’s death, Disability or
“separation from service” within the meaning of Section 409A of the Code from
Sysco (a “Separation from Service”); provided however, that if the payment
pursuant to this Section 6(b) is to be made upon Grantee’s Separation from
Service and as of the date of Grantee’s Separation from Service Grantee is a
“specified employee” within



3

 

--------------------------------------------------------------------------------

 

 

the meaning of Section 409A of the Code then payment of the shares of Stock with
respect to the Restricted Stock Units subject to this Section 5(b) shall not be
made until the date that is six (6) months and one day following the date of the
Participant’s Separation from Service if earlier payment would result in the
imposition of the additional tax under Section 409A of the Code. 

 

7.Withholding of Taxes.  Notwithstanding any contrary provision of this
Agreement, no certificate representing shares of Stock will be issued to
Grantee, unless and until satisfactory arrangements (as determined by the
Committee) will have been made by Grantee with respect to the payment of
Federal, state, local or foreign income, employment and other taxes which the
Committee determines must be withheld (“Tax Related Items”) with respect to the
shares of Stock so issuable.  The Committee hereby allows Grantee, pursuant to
such procedures as the Committee may specify from time to time, to satisfy such
Tax Related Items, in whole or in part (without limitation) by one or more of
the following: (a) paying cash; (b) electing to have the Company (or any
Subsidiary) withhold otherwise deliverable shares of Stock having a Fair Market
Value equal to the amount of the Tax Related Items required to be withheld; or
(c) electing to have the Company (or any Subsidiary) withhold any amount of Tax
Related Items from any wages or other cash compensation payable to Grantee by
the Company.  If the obligation for Tax Related Items is satisfied by
withholding a number of shares of Stock as described above, Grantee will be
deemed to have been issued the full number of shares of Stock subject to the
vested Restricted Stock Units, notwithstanding that a number of the shares of
Stock are held back solely for the purpose of paying the Tax Related Items due
as a result of any aspect of the Restricted Stock Units. If Grantee fails to
make satisfactory arrangements for the payment of the Tax Related Items at the
time any applicable Restricted Stock Units are scheduled to vest, the Company
(or any Subsidiary) will withhold otherwise deliverable shares of Stock having a
Fair Market Value equal to the amount of the Tax Related Items required to be
withheld.  Further, if Grantee fails to make satisfactory arrangements for the
payment of the Tax Related Items at the time any Tax Related Items are required
to be withheld and shares of Stock are not otherwise deliverable, the Grantee
hereby authorizes the Company (or any Subsidiary) to withhold any amount of Tax
Related Items required to be withheld from any wages or other cash compensation
payable to Grantee by the Company (or any Subsidiary).   

 

8.Restrictions on Transfer and Pledge.  No right or interest of Grantee in the
Restricted Stock Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation or liability of Grantee to any other party other
than as provided in Section 7.  The Restricted Stock Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.

 

9.Limitation of Rights.  The Restricted Stock Units do not confer upon Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with the Restricted Stock Units.   This Award is
not a promise that additional Awards will be made to Grantee in the future.

 

10.Not an Employment Agreement.  By accepting this Award, Grantee acknowledges
and agrees that nothing in this Agreement (a) shall be deemed an offer of
employment to Grantee; (b) shall interfere with or limit in any way the right of
the Company or 



4

 

--------------------------------------------------------------------------------

 

 

any Subsidiary to terminate Grantee’s employment at any time, or (c) shall
confer upon Grantee any right to continue in employment of the Company or any
Subsidiary.

 

11.Notices.  All notices delivered pursuant to this Agreement shall be in
writing and shall be (a) delivered by hand, (b) mailed by United States
certified mail, return receipt requested, postage prepaid, or (c) sent by an
internationally recognized courier which maintains evidence of delivery and
receipt.  All notices or other communications shall be directed to the following
addresses (or to such other addresses as such parties may designate by notice to
the other parties):

 

To Sysco:Sysco Corporation

1390 Enclave Parkway

Houston, TX 77077-2099

Attention: General Counsel

 

To Grantee:The address on file for employee in Sysco’s records

 

12.Miscellaneous. 

 

(a)No Waiver. Failure by Grantee or Sysco at any time or times to require
performance by the other of any provisions in the Agreement will not affect the
right to enforce those provisions.  Any waiver by Grantee or Sysco of any
conditions or of any breach of any term or provision in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future. 

 

(b)Severability. If any court of competent jurisdiction holds that any term or
provision of this Agreement is invalid or unenforceable, the remaining terms and
provisions will continue in full force and effect, and this Agreement shall be
deemed to be amended automatically to exclude the offending provision. 

 

(c)Governing Law. This Agreement shall be subject to and governed by the laws of
the State of Texas. 

 

(d)Amendments or Modifications. No change or modification of this Agreement
shall be valid unless it is in writing and signed by the party against which
enforcement is sought, except where specifically provided to the contrary
herein. 

 

(e)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the permitted successors, assigns, heirs, executors and legal
representatives of the parties hereto. 

 

(f)Headings. The headings of each section of this Agreement are for convenience
only. 

 





5

 

--------------------------------------------------------------------------------

 

 

(g)Electronic Delivery, Signatures and Acceptance.  Grantee consents and
agrees to electronic delivery of any Plan documents, proxy
 materials, annual reports or other related documents, and to the electronic
review, confirmation and acceptance procedures governing this grant of
Restricted Stock Units.  Grantee consents and agrees that any such electronic
 procedures may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any program adopted
under the Plan. Grantee further
agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her  manual signature. 

 

 (h)Section 409A. This Agreement and the Restricted Stock Units granted
hereunder are intended to comply with, or otherwise be exempt from Section 409A
of the Code. This Agreement and the Restricted Stock Units shall be
administered, interpreted and construed in a manner consistent with such Code
section. Should any provision of this Agreement or the Restricted Stock Units be
found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, it shall be modified and given effect, in the sole
discretion of the Committee and without requiring Grantee’s consent
(notwithstanding the provisions of Section 12(d)), in such manner as the
Committee determines to be necessary or appropriate to comply with, or
effectuate an exemption from, Section 409A of the Code.  Each amount payable
under this Agreement as a payment upon vesting of a Restricted Stock Unit is
designated as a separate identified payment for purposes of Section 409A of the
Code.

 

 

(i)Entire Agreement. This Agreement, together with the Plan, contains the entire
agreement of the parties hereto, and no representation, inducement, promise, or
agreement or other similar understanding between the parties not embodied herein
shall be of any force or effect, and no party will be liable or bound in any
manner for any warranty, representation, or covenant except as specifically set
forth herein or in the Plan.

 

 

 



6

 

--------------------------------------------------------------------------------